UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2364



WOLDERUFAEL KIDANE SIBHAT,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-934-608)


Submitted:   June 12, 2006                 Decided:   July 10, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, James
Hunolt, Mark L. Gross, Christopher C. Wang, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wolderufael    Kidane   Sibhat,        a    native   and    citizen    of

Eritrea,    petitions    for   review    of   an       order   of    the   Board   of

Immigration Appeals (Board) adopting and affirming the immigration

judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

            In   his   petition   for    review,        Sibhat      challenges     the

determination that he failed to establish his eligibility for

asylum.    To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”          INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Sibhat fails to show that the evidence compels a

contrary result.       Accordingly, we cannot grant the relief that he

seeks.

            Additionally, we uphold the denial of Sibhat’s request

for withholding of removal.         “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”                Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          Because Sibhat fails to show that




                                    - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.*

          Finally, we uphold the Board’s denial of Sibhat’s request

to remand his proceedings to the immigration judge to consider the

additional evidence that he submitted on appeal.               Although the

Board does have the authority to remand proceedings for further

factfinding, 8 C.F.R. § 1003.1(d)(3)(iv) (2006), it “will not

remand to the [immigration judge] to consider additional evidence

proffered on appeal if the evidence ‘was available and could have

been presented at an earlier hearing.’”          Berte v. Ashcroft, 396

F.3d 993, 997 (8th Cir. 2005) (quoting Matter of Grijalva, 21 I. &

N. Dec. 27, 36 (B.I.A. 1995)).     Because we find that the additional

evidence submitted by Sibhat clearly could have been presented

before the immigration judge, we find that the Board did not abuse

its discretion in declining to remand the case.               See Obioha v.

Gonzales, 431 F.3d 400, 408 (4th Cir. 2005) (setting forth standard

of review).

          Accordingly,     we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions




     *
      Sibhat does not challenge the denial of his request for
protection under the Convention Against Torture in his petition for
review.

                                  - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                               - 4 -